FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 14, 2021

                                      No. 04-21-00433-CV

                                  Patricia Brown EDWARDS,
                                            Appellant

                                                v.

                                    Mayra Brown BURTON,
                                           Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021CI16821
                        Honorable Martha B. Tanner, Judge Presiding


                                         ORDER
Sitting:       Rebeca C. Martinez, Chief Justice
               Patricia O. Alvarez, Justice
               Lori I. Valenzuela, Justice

       On December 13, 2021, appellant filed a “Request for an Emergency Motion.” It is not
clear whether appellant is asking the trial court or this court for emergency relief. To the extent
appellant requests relief from this court, including for (1) reimbursements or (2) to stay the sale
of 454 Fargo Avenue, San Antonio, Texas 78220 until the appeal is completed, the request is
DENIED. To the extent a request for relief is directed to the trial court, appellant must file a
motion with the trial court.


                                                     _________________________________
                                                     Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2021.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court